Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election without traverse of Group I (claims 1-4) in the reply filed on 10/25/2022 is acknowledged. Claims 5-7 are withdrawn.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4 are rejected under 35 U.S.C. 103 as being unpatentable over Saiga et al. (US 2016/0249746) in view of Gallant et al. (EP 1 583 110).
Regarding claims 1, 4, Saiga discloses that, as illustrated in Figs. 1, 4, 6-7, 15-17, a manufacturing method of a cover material fastening member (Fig. 4) including a clip locking member (for example, item 20 ([0041], line 3 (a drawn portion 20)) in Fig. 1 and items 34 and 40 in Fig. 7) that is attached to an end edge of a cover material (Fig. 6, item 910 ([0010], line 2 (a cover 910); [0072], lines 1-2 (the drawn instrument 100 may be seen to the cover 910 along a sewing line 920))) and to which a fastening clip (Fig. 7, item 70 ([0042], lines 9-10 (a clip 70 which has been already attached to the drawn portion 20))) is locked, the fastening clip being used for attaching and fixing the cover material so as to cover a surface of a seat (as shown in Fig. 6 or 15),
wherein the clip locking member is integrally provided along a long side direction at an end edge portion of a strip shaped member (Fig. 4, item 10 ([0041], lines 1-2 (a tape member))) fixed to the end edge of the cover material (for example, by sewing ([0072])),
the manufacturing method of the cover material fastening member comprising:
inserting molding ([0049], lines 1-4) in accordance with supply pressure of melted resin introduced into the mold cavity (i.e., a press-bonding step) ([0084]). 
However, Saiga does not specifically disclose that a molding step of filling a resin for forming the clip locking member in a cavity formed on a surface of each of a pair of rolls in rotation. In the same field of endeavor, strip-form substrate with hook fastener elements, Gallant discloses that, as illustrated in Fig. 28, in the embodiment shown, two streams 708, 710 of molten thermoplastic resin (related to claim 4 (i.e., the resin is entirely melted in the nip under pressure)) are feed into nip 700 while a plurality of laterally spaced apart conductive wires 709, in the form of flat conductive strips, as illustrated, are introduced to nip 700 (formed by two mold rolls 702, 704 ([0072], line 22)) between streams 708, 710. The temperature and pressure conditions in the nip force the thermoplastic resin to at least partially fill the cavities so that the solidified product 712 stripped from the exit side of the nip has loop-engageable fastener elements 714 ([0072], lines 25-36) (related to claim 4 (solidified)). Thus, Gallant discloses that, a molding step of filling a resin for forming the clip locking member in a cavity formed on a surface of each of a pair of rolls in rotation; and a press-bonding step of passing the strip shaped member between the pair of rolls in accordance with rotation of the pair of rolls, pressing the resin by the pair of rolls, and continuously press-bonding the clip locking member to two surfaces of the strip shaped member.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Saiga to incorporate the teachings of Gallant to provide that a molding step of filling a resin for forming the clip locking member in a cavity formed on a surface of each of a pair of rolls in rotation. Doing so would be possible for quick and efficient assembly without requiring precise alignment of the components to be interconnected, as recognized by Gallant ([0006]).
Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Saiga et al. (US 2016/0249746) and Gallant et al. (EP 1 583 110) as applied to claim 1 above, further in view of Saiga et al. (US 2016/0174719), hereafter Saiga’s719.
Regarding claims 2-3, Saiga discloses that, as illustrated in Figs. 2(a), 4, a central plate shaped portion formed at the end edge of the strip shaped member (as shown in Fig. 4) along the long side direction, a plurality of tapered portions ([0063], line 5) of which each has a surface intersecting the central plate shaped portion and that are formed at a predetermined interval along the long side direction, and a plurality of locking recessed portions (for example, item 61 in Fig. 2(a) ([0068], line 2 (a left vertical groove))) formed between the tapered portions, are provided in the clip locking member, and 
wherein in the press-bonding step, the central plate shaped portion is formed at two sides of the strip shaped member (as shown in Fig. 4), and the tapered portions and the locking recessed portions are formed on at least one surface of the strip shaped member. Further, Saiga discloses that, the central plate shaped portion, the tapered portions, and the locking recessed portions are formed at symmetrical positions and/or into symmetrical shapes at the two sides of the strip shaped member (as shown in Fig. 4) (related to claim 3).
However, Saiga does not explicitly disclose that the central plate shaped portion, the tapered portions, and the locking recessed portions are formed by rotating the pair of rolls. Gallant discloses that, as illustrated in Fig. 28, the hook features (i.e., fastener elements) 714 are formed by the two rolls 702, 704.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Saiga to incorporate the teachings of Gallant to provide that the central plate shaped portion, the tapered portions, and the locking recessed portions are formed by rotating the pair of rolls and the central plate shaped portion, the tapered portions, and the locking recessed portions are formed at symmetrical positions. Doing so would be possible for quick and efficient assembly without requiring precise alignment of the components to be interconnected, as recognized by Gallant ([0006]).
However, Saiga does not disclose a plurality of rib portions in the clip locking member. In the same field of endeavor, grip and cord, Saiga’s719 discloses that, as illustrated in Figs. 1, 6 and 9, the groove 340 is provided for accommodating the third claw 443 or the fourth claw 444 ([0077], lines 1-2 from bottom). As illustrated in Fig. 1 or 6, between two neighboring grooves 340 (i.e., locking recessed portions), there is one rib portion. A plurality of rib portions is formed in the clip locking member (as shown in Fig. 1).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination to incorporate the teachings of Saiga’s719 to provide a plurality of rib portions in the clip locking member. Doing so would be possible to prevent the disengagement of the engaged portion from the engagement portion of clip without greatly deteriorating the insertion easiness of the engaged portion into the engagement portion, as recognized by Saiga’s719 ([0006], [0007]).
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIBIN LIANG whose telephone number is (571)272-8811.  The examiner can normally be reached on M-F 8:30 - 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison L Hindenlang can be reached on 571 270 7001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SHIBIN LIANG/Examiner, Art Unit 1741